DETAILED ACTION
This Office Action is in response to the amendment filed 11/16/2022.  Claims 1-2, 4-6, and 8-17 are pending in this application.  Claims 1, 11, 13, and 14 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 11-12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 4, it appears to use the terms “sequence” and “set” interchangeably, as in “at least two sequences of elementary adders”, “each sequence of elementary adder”, “a previous set of elementary adders” and “a next set of elementary adders.”  It is unclear if these terms are meant to be the same, i.e. to refer to one another.  Correction or clarification is requested.

As per Claims 5 and 6, they recite “each mask switching unit”.  However, there is insufficient antecedent basis for “mask switching unit” in the claims.  For examination purposes, the Examiner interprets the claims as depending from Claim 4 rather than Claim 13, which remedies the deficiency.

As per Claim 11, it recites the limitation “each elementary adder” in lines 17 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected for the reasons presented above, due to its dependency upon rejected independent Claim 11.

As per Claim 14, it recites the limitation “each elementary adder” in lines 16 and 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 11, it recites performing arithmetic addition on integer operands, by performing bitwise addition on bits/components of the operands to provide sum and carry outputs, and applying a same mask to each operand bit using a logical operation.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical/logical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “each elementary adder”.  However, as described above, the claim lacks antecedent basis for this limitation.  Thus, it is unclear what if any limitation the recitation of “each elementary adder” imposes on the claimed mathematical steps.  Such limitation may merely refer to an addition operation, for example, rather than an additional elements such as circuitry or hardware.  Therefore, this element fails to make the claim any less abstract and does not provide a meaningful limitation on the judicial exception.  The claim also recites “implemented in a cryptographic system” in the preamble.  However, this recitation does not provide any meaningful limitation on the body of the claim, and thus only generally links the abstract idea to a particular technology or field of use.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, practicing a method “in a cryptographic system” without any further limitation merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 12, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  Claim 12 recites further mathematical concepts, without reciting any additional elements that make the claim any less abstract.  Accordingly, Claim 12 is not patent-eligible under 35 U.S.C. 101.

As per Claim 14, it recites performing arithmetic addition on integer operands, by performing bitwise addition on bits/components of the operands to provide sum and carry outputs, and applying a same mask to each operand bit using a logical operation.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical/logical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “each elementary adder”.  However, as described above, the claim lacks antecedent basis for this limitation.  Thus, it is unclear what if any limitation the recitation of “each elementary adder” imposes on the claimed mathematical steps.  Such limitation may merely refer to an addition operation, for example, rather than an additional elements such as circuitry or hardware.  Therefore, this element fails to make the claim any less abstract and does not provide a meaningful limitation on the judicial exception.  The claim also recites “implemented in a cryptographic system” in the preamble.  However, this recitation does not provide any meaningful limitation on the body of the claim, and thus only generally links the abstract idea to a particular technology or field of use.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, practicing a method “in a cryptographic system” without any further limitation merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US 20070188355).

As per Claim 13, Baek discloses a cryptographic system comprising a device for executing a cryptographic operation on bit vectors, the execution of said cryptographic operation comprising the execution of at least one arithmetic addition operation between a first operand and a second operand, each operand being an integer of a given bit size and representing a bit vector, each operand comprising a set of components, each component corresponding to a given bit position of the operand, the device comprising a set of elementary adders, each elementary adder being associated with a given bit position of the operands, wherein each elementary adder other than the elementary adder in a least significant bit position has a sum output corresponding to a bitwise addition and a carry output, wherein each elementary adder other than the elementary adder in the least significant bit position is configured to perform a bitwise addition between a component of the first operand at said given bit position and the corresponding component of the second operand at said given bit position using the carry generated by the computation performed by the elementary adder corresponding to the previous bit position, the result of the arithmetic addition operation being derived from the sum outputs provided by each elementary adder (Abstract and Figures 12-16 and Paragraphs 0012, 0030, and 0062-0064, a cryptographic ripple carry adder comprises a series of full adders, each full adder for summing corresponding bits in each bit place of the multi-bit input numbers and a carry output from a previous bit position, wherein the ripple adder generates sum outputs e.g. SUM0-SUM3); 
wherein the device is configured to apply a mask to each operand component input of at least some of the elementary adders using a masking logical operation (Figures 2, 12-16 and Paragraphs 0012, 0028, 0062-0065, each operand is masked with random data via an XOR operation, i.e. input numbers X and Y are masked with random data to generate masked inputs X’ and Y’, wherein the output SUM_R is the sum of X’ and Y’);
wherein the device is configured to apply different masks to sequences of elementary adders, each sequence comprising connected elementary adders (Figure 16, four connected elementary adders comprises e.g. two sequences of two connected adders, wherein the lower two adders receive mask bits s0-s1 and r0-r1, and the upper two adders receive mask bits s2-s3 and r2-r3).

As per Claim 14, it recites a method comprising the same limitations as the system of Claim 13.  Thus, Claim 14 is rejected under the same rationale as presented in the rejection of Claim 13 above.

As per Claim 15, Baek discloses the cryptographic system of claim 13, wherein the masking logical operation used to apply a mask to each operand component input is a XOR logic operation between said mask and said operand component input (Paragraph 0012).

As per Claim 16, Baek discloses the cryptographic system of claim 13, wherein each elementary adder is a full adder (Figures 12-16 and Paragraphs 0062-0064).

Response to Arguments
Applicant’s arguments filed 11/16/2022 (hereinafter “Remarks”) with respect to the rejection(s) of Claims 1-2 and 8-12 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the claims do not cover an “abstract idea without significantly more” and also that the claims provide “significantly more” than an abstract idea.  In support, Applicant argues that the claims are “implemented in a cryptographic system”, and that a cryptographic system can be used in e.g. an embedded system, a M2M platform, or in a terminal in IoT architecture to protect the system against attacks.  Applicant additionally argues that the claims recite the features of the cryptographic system that enable protecting the cryptographic operation against attacks.  Applicant finally argues that the invention improves the protection of sensitive data, e.g. against particular attacks such as non-invasive attacks or power analysis.
The Examiner respectfully submits that, as described in the above claim rejections, the recitation of “a cryptographic operation” and/or “implemented in a cryptographic system” in the preamble does not provide a meaningful limit on the body of the claim (which comprises a masking operation followed by an addition operation).  Such elements merely generally link the judicial exception to a particular technological environment.  In other words, the preamble recitations fail to provide a meaningful limitation on the masking and addition operations recited in the claims.  The Examiner notes that limitations indicative of integration into a practical application at Step 2A, Prong Two include implementing a judicial exception with a particular machine, and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.04(d).
Alternatively, the Examiner submits that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP § 2111.02.  In this case, the claimed method steps themselves describe a complete invention, such that deletion of the preamble phrase in question does not affect the structure or steps of the claimed invention.  For instance, the body of the claim doesn’t meaningfully refer to the “cryptographic system” and doesn’t recite any particular cryptographic operations.  Thus, the claim body defines a structurally complete method of masking and adding operands, and the recitation of a cryptographic operation and/or cryptographic system fails to impose a meaningful limit on the scope of the claim.
Finally, regarding a cryptographic improvement, “…the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  See MPEP 2106.05(a).  In this case, however, the Examiner respectfully submits that many of the features upon which Applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Specifically, in Prong Two of Step 2A, the Examiner is to determine if there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  See MPEP 2106.04(d).  Thus, an improvement to the functioning of a computer or to another technology must be reflected by the additional element(s) recited in the claim.  In this case, however, the body of Claims 11-12 and 14 do not recite e.g. cryptographic operations/applications or hardware that meaningfully limit the masking and addition operations.  Therefore, the claims in question do not satisfy the “improvements consideration” for patent eligibility under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-2 and 8-10 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182